DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 05/11/2021 and IDS filed 03/22/2021.

Claims 21-24, 26-33, 35 are pending and being examined.  Claims 1-20, 25, 34, and 36 are canceled.  Claims 21 and 29 are amended.

New grounds of rejection are made in light of the amendments.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 24 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 21 from which claim 24 depends requires the absorptive material to comprise hydrated lime; however, claim 24 requires selection of the absorptive material form a group consisting of limestone, quicklime, hydrated lime, dolomite, dolomitic quicklime, dolomitic hydrated lime, magnesium carbonate, magnesium oxide, magnesium hydroxide, and mixtures thereof.  Thus, claim 24 fails to further limit the subject matter of claim 21.  Applicant may cancel 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21-24, 26-33, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Masuko (JP 2011200777A) in view of Tilquin et al. (US 2009/0246117 A1).
Considering claims 21 and 23-24, Masuko teaches a composition for the purification of flue gas, said composition containing a powder of an alkali metal salt of carbonic acid such as sodium hydrogen carbonate and/or sodium sesquicarbonate and absorptive material for adsorbing sulfur oxides and/or hydrogen chloride such as slaked 
Masuko does not explicitly teach 35 to 50 wt.% of an alkali metal salt of carbonic acid and 50 to 65 wt.% of an absorptive material.
However, Masuko teaches slaked lime has a slow reaction with sulfur oxides but reduces the elution of heavy metals such as lead from fly ash; baking soda (sodium hydrogen carbonate) is more expensive than slaked lime and costs more to treat (Masuko, [0002], [0005], [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amounts of slaked lime and sodium hydrogen carbonate including to within the claimed ranges.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to obtain a cost effective composition with desired sulfur dioxide reduction capability and reduced elution of heavy metals with a reasonable expectation of success.
Masuko does not explicitly teach the absorptive material has a specific pore volume that is equal to or greater than 0.1 cm3/g.
However, Tilquin teaches the ability of hydrated lime particles to remove acid gases such as SO3 from gaseous streams is related to the pore volume of the particles as well as the surface area thereof; Tilquin teaches the pore volume desired is one between 0.1 to 0.25 cm3/g and the desired surface area is one between about 20 to 50 m2/g (Tilquin, [0018]-[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the specific pore volume of the 3/g.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired absorption rate of sulfur oxides with a reasonable expectation of success.
It should be noted that the claim is directed to a composition.  The combination of Masuko and Tilquin teaches the claimed composition; thus the composition of Masuko and Tilquin would also be expected to be adapted for storage.
Nonetheless, Masuko teaches the composition powder is adapted for storage (Masuko, [0045]).
Considering claim 22, Masuko teaches the alkali metal salt of carbonic acid has a particle size d50 of less than 50 µm (Masuko, [0023]).
Considering claim 26, Masuko teaches the absorptive material has a particle size d50 of less than 50 µm (Masuko, [0023]).
Considering claim 27, Masuko teaches the composition contains activated carbon for dioxin treatment (Masuko, [0030]).
Masuko does not explicitly teach the activated carbon is in an amount of up to 30 wt.% based on the total weight of the composition.
However, Masuko teaches the amount added may be controlled in conjunction with the measured HCl and SOx concentrations (Masuko, [0030]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amount of activated carbon based on the total weight of the composition including to within the claimed range of up to 30 wt.%.  One of ordinary skill in the art, at the time the invention was made, would have been motivated x and the amount of dioxins that would need to be treated with a reasonable expectation of success
Considering claim 28, the claims are directed to a composition.  The combination of Masuko and Tilquin teach the claimed composition.  Thus, it would be expected that the composition of Masuko and Tilquin would also have an FFC value, determined using an RST-XS ring shear tester, of 0.2 or more.
Considering claims 29-32, Masuko teaches a process for the manufacture of said composition for the purification of flue gas according to claim 21 comprising providing a composition containing a powder of the alkali metal salt of carbonic acid and a powder of the absorptive material and applying mechanical energy to the composition (Masuko, [0023]).  Additionally, Masuko teaches mixing/blending the powders (Masuko, [0013]).  It should be noted that mixing/blending would require application of mechanical energy.  Masuko teaches the alkali metal salt of carbonic acid has a particle size d50 of less than 50 µm and teaches using crushing equipment (i.e., grinding step) to obtain desired particle size (Masuko, [0023]).
It has already been established that the composition of claim 21 comprises 35 to 50 wt.% of an alkali metal salt of carbonic acid and 50 to 65 wt.% of an absorptive material such as hydrated lime.  Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to provide a composition comprising comprises 35 to 50 wt.% of an alkali metal salt of carbonic acid and 50 to 65 wt.% of an absorptive material such as hydrated lime and then applying mechanical energy to mix/blend/grind.  One of ordinary skill in the art, at the time the invention was 
Masuko does not explicitly teach the absorptive material has a specific pore volume that is equal to or greater than 0.1 cm3/g.
However, Tilquin teaches the ability of hydrated lime particles to remove acid gases such as SO3 from gaseous streams is related to the pore volume of the particles as well as the surface area thereof; Tilquin teaches the pore volume desired is one between 0.1 to 0.25 cm3/g and the desired surface area is one between about 20 to 50 m2/g (Tilquin, [0018]-[0019]).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the specific pore volume of the absorptive material including to within the claimed range of equal to or greater than 0.1 cm3/g.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired absorption rate of sulfur oxides with a reasonable expectation of success.
Masuko teaches storing the composition (Masuko, [0045]).
Considering claim 33, Masuko teaches a process for the purification of flue gas, wherein the flue gas is brought into contact with the composition according to claim 21 (Masuko, [0008]).
Considering claim 35
Masuko teaches a composition for the purification of flue gas, said composition containing a powder of an alkali metal salt of carbonic acid such as sodium hydrogen carbonate and/or sodium sesquicarbonate and absorptive material for adsorbing sulfur oxides and/or hydrogen chloride such as slaked lime (hydrated lime) wherein the slaked lime is 5 to 30 wt.% (Masuko, [0008], [0013], [0022]).
Masuko does not explicitly teach 50 to 65 wt.% of an absorptive material.
However, Masuko teaches slaked lime has a slow reaction with sulfur oxides but reduces the elution of heavy metals such as lead from fly ash; baking soda (sodium hydrogen carbonate) is more expensive than slaked lime and costs more to treat (Masuko, [0002], [0005], [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to vary the amounts of slaked lime and sodium hydrogen carbonate including to within the claimed ranges.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to obtain a cost effective composition with desired sulfur dioxide reduction capability and reduced elution of heavy metals with a reasonable expectation of success.
Masuko does not explicitly teach the absorptive material has a specific pore volume that is equal to or greater than 0.1 cm3/g.
However, Tilquin teaches the ability of hydrated lime particles to remove acid gases such as SO3 from gaseous streams is related to the pore volume of the particles as well as the surface area thereof; Tilquin teaches the pore volume desired is one between 0.1 to 0.25 cm3/g and the desired surface area is one between about 20 to 50 m2
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to vary the specific pore volume of the absorptive material including to within the claimed range of equal to or greater than 0.1 cm3/g.  One of ordinary skill in the art, at the time the invention was made, would have been motivated to do so in order to achieve desired absorption rate of sulfur oxides with a reasonable expectation of success.
Masuko teaches the composition is stored at atmospheric humidity (Masuko, [0045]).

Response to Arguments
Applicant’s arguments filed regarding the Benson reference have been fully considered but are moot because the Benson reference is not used in the current rejection.  New grounds of rejection are made in light of the amendments of claim 21 requiring the absorptive material to comprise hydrated lime.

Applicant’s arguments filed regarding the disadvantages described by Masuko relative to the reaction between slaked lime and the carbonate-containing alkali compound are not somewhat inferior to some other product for the same use but are instead substantial have been fully considered but are not persuasive.
In paragraph [0045] of Masuko, Masuko teaches that in a storage test wherein samples of varying blending ratio of slaked lime including one with 50% slaked lime, when the relative humidity was kept at 32% or less, no property change was observed 
Moreover, applicant discloses that the high specific porosity of the powder of the absorptive material aids in storage of the composition.  Tilquin provides the motivation (i.e., higher pore volume results in higher absorption rates) for adjusting the pore volume of Masuko’s absorptive material such that the specific pore volume is equal to or greater than 0.1 cm3/g.  Thus, the absorptive material of Masuko and Tilquin would also have the same storage properties/capabilities as applicant’s composition.   The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006).
Applicant further argues that the samples of Masuko were allowed to stand for only 6 days and a person of ordinary skill in the art would appreciate, this short period is not sufficient to simulate practical, real-life storage times which are significantly longer.  However, it should be noted that a particular storage time is not required by the claims.  Thus, applicant’s arguments are not commensurate in scope with the claim language. Applicant’s arguments regarding relative humidity are also not commensurate in scope with the claim language because the claims do not require the material to be stored at a particular relative humidity.

Applicant’s arguments filed regarding unexpected results have been fully considered but are not persuasive.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the "objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support." In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980).
In the instant case, claim 21 requires an alkali metal salt of carbonic acid.  However, evidence presented by applicant shows results for only sodium hydrogen carbonate powder.  The claim also requires the specific pore volume of the absorptive material (i.e., hydrated lime) to be greater than 0.1 cm3/g; the evidence presented is for hydrated lime having a specific pore volume of 0.2 cm3/g which does not cover the entire claimed range of 0.1 cm3/g.  In addition, the claimed range for the amount of absorptive material (i.e., hydrated lime) is 50 to 65 wt.%; the evidence presented doesn’t show criticality of this range.  To establish unexpected results over a claimed range, applicants should compare a sufficient number of tests both inside and outside the claimed range to show the criticality of the claimed range. In re Hill, 284 F.2d 955, 128 USPQ 197 (CCPA 1960).  Thus, the evidence of nonobviousness is not commensurate is scope with the claims which the evidence is offered to support.
  
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734